IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Laurel Road Homeowners                 :
Association, Inc.,                     :
                   Appellant           :
                                       :
                   v.                  :   No. 960 C.D. 2017
                                       :
William E. Freas and Nancy Freas       :

Laurel Road Homeowners                 :
Association, Inc.                      :
                                       :
                   v.                  :   No. 961 C.D. 2017
                                       :
William E. Freas and Nancy Freas,      :
                   Appellants          :


                                      ORDER

             NOW, September 6, 2018, having considered designated appellant’s

application for reargument/reconsideration and appellees’ answer in response

thereto, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge